US Bank Natl. Assn. v Williams (2017 NY Slip Op 06097)





US Bank Natl. Assn. v Williams


2017 NY Slip Op 06097


Decided on August 9, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-04042
 (Index No. 10606/12)

[*1]US Bank National Association, as trustee for Credit Suisse First Boston Mortgage Acceptance Corp. Mortgage Pass-Through Certificates, Series 2006-1, respondent, 
vMichael Williams, appellant, et al., defendants.


Michael Williams, Jamaica, NY, appellant pro se.
Hogan Lovells US LLP, New York, NY (David Dunn, Chava Brandriss, and Heather R. Gushue of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Michael Williams appeals from an order of the Supreme Court, Queens County (Livote, J.), entered December 16, 2014, which denied his motion pursuant to CPLR 3124 to compel the plaintiff to comply with discovery demands.
ORDERED that the order is affirmed, with costs.
Where, as here, a defendant defaults in answering the complaint, he or she forfeits the right to engage in discovery (see Rudra v Friedman, 123 AD3d 1104, 1104; Kolonkowski v Daily News, L.P., 112 AD3d 677; Singh v Friedson, 36 AD3d 605, 606; Amato v Fast Repair, Inc., 15 AD3d 429, 430; Santiago v Siega, 255 AD2d 307, 307-308). Accordingly, since the defendant Michael Williams defaulted in answering the complaint, the Supreme Court properly denied his motion to compel the plaintiff to comply with discovery demands.
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court